United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 10, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-41306
                         Summary Calendar



BOBBY BROWN; ET. AL.,

                                    Plaintiffs,

BOBBY BROWN,

                                    Plaintiff-Appellee,

versus

JERRY GROOM; ET. AL,

                                    Defendants,

LIEUTENANT DANIELS; SERGEANT CASTRO; MARCUS FORD;
SERGEANT GALLEOS; HERLINDA QUINONES; MARIBEL TAMEZ,

                                    Defendants-Appellants.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 2:01-CV-5
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Appellants appeal the district court’s finding, in its

partial denial of their second motion for summary judgment, that

they were not entitled to qualified immunity with respect to the

First Amendment claim brought against them in a civil rights suit

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41306
                                -2-

by Bobby Brown, Texas prisoner #1124005.   We conclude, after

considering the allegations in Brown’s verified pleadings, the

testimony by Brown at an evidentiary hearing before the district

court, and the documentary evidence submitted by the defendants

and Brown, that the district court’s ruling should be affirmed.

See Behrens v. Pelletier, 516 U.S. 299, 313 (1996); Colston v.

Barnhart, 130 F.3d 96, 98-99 (5th Cir. 1997); Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982); O’Lone v. Estate of

Shabazz, 482 U.S. 342, 348 (1987).

     Summary-judgment decisions are reviewed de novo, applying

the same test as the district court.   E.g., Skotak v. Tenneco

Resins, Inc., 953 F.2d 909, 912 (5th Cir. 1992).   According to

the defendants’ own summary judgment evidence, the defendants

were supposed to resolve any “discrepancy or question with the

[Ramadan] list” by checking with the prison chaplaincy

department.   There was no evidence that the defendants contacted

the chaplaincy department either after Brown told them he was

supposed to be participating in Ramadan or after he showed them a

lay-in pass, which contrary to usual Ramadan practice, was only

for the morning Ramadan services and meals.   Importantly, while

the defendants raised several questions concerning the lay-in

pass, they did not contest the authenticity or validity of the

pass.   Accordingly, the district court was correct in concluding

that, based upon the summary judgment evidence, the defendants
                             No. 04-41306
                                  -3-

were not, as a matter of law, entitled to qualified immunity.

See FED. R. CIV. P. 56(c).

     The defendants’ arguments on appeal regarding the specific

allegations against each of them do not show that the district

court erred in finding they were not entitled to qualified

immunity.   The defendants argue that Officer Tamez is qualifiedly

immune because, according to Brown, it was Lieutenant Masters,

not Officer Tamez, that would not let Brown eat and attend

services on December 19, 2000.    Brown testified during the

evidentiary hearing, however, that both Lieutenant Masters and

Officer Tamez refused to let him participate in a morning meal

and service.

     Their arguments regarding Sergeant Ford fail because Brown

had a lay-in pass with an effective date of November 28, 2000,

and he therefore produced at least some evidence that his name

was on a hard copy of the list during the time he was in the

transitional building.   Ford, on the other hand, produced no

evidence that he attempted to check the hard copy of the Ramadan

list after Brown told him he was supposed to be participating in

Ramadan or after Brown showed him the lay-in pass.

     With respect to Lieutenant Daniels, the defendants have not

explained why the lockdown in the dining room was a valid reason

for not allowing Brown to attend prayer services after he ate.

The defendants’ arguments concerning Sergeant Castro also fail.

Brown alleged in his verified response to the defendants’ summary
                             No. 04-41306
                                  -4-

judgment motion that he showed his lay-in pass to the defendants,

and he testified in the evidentiary hearing that Castro did not

allow him to get his Ramadan meal, even after he advised her that

he needed a meal because he had been fasting all day due to

Ramadan.

     The district court did not err in denying Sergeant

Gallegos’s1 and Officer Quinones’s claims of qualified immunity.

The defendants rely on Green v. McKaskle, 788 F.2d 1116, 1126

(5th Cir. 1986), for the proposition that when a prisoner is

prevented by circumstances from attending an occasional religious

service, such an occasional denial of the right to attend

services does not violate the prisoner’s right to practice his

religion.   Green is distinguishable from this case because it

concerned a Baptist prisoner’s desire to attend more than one

service on Sundays.   Id.    Here, the prison policy recognized

that, during Ramadan, Muslim prisoners would participate in two

daily prayer services and two daily meals.    The defendants’

contention that Brown was precluded from services because he

refused to tuck in his shirt is unavailing.    Brown testified that

he had a medical pass allowing him to keep his shirt untucked

because he had a catheter.     The defendants did not produce any

evidence refuting that testimony, and they have therefore not

explained why Brown’s failure to have his shirt tucked in allowed



     1
          The style spells the name “Galleos.” The briefs,
however, indicate that the correct spelling is “Gallegos.”
                          No. 04-41306
                               -5-

them to refuse him participation in Ramadan.   The district

court’s partial denial of the defendants’ second summary judgment

motion is AFFIRMED.